                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


                                                     CV 19–102–M-DLC-JCL
 ALLIANCE FOR THE WILD ROCKIES
 and NATIVE ECOSYSTEMS COUNCIL,

                      Plaintiffs,                            ORDER

        vs.

 LEANNE MARTEN, Regional Forester
 of Region One of the U.S. Forest Service,
 UNITED STATES FOREST SERVICE,
 an agency of the U.S. Department of
 Agriculture,

                     Defendants.

The Complaint having been filed in this case, and pursuant to Federal Rules of
Civil Procedure 16(b) and 26(f) and L.R. 16.1, 16.2, & 26.1,

      IT IS ORDERED:

       1. Responsibility of Plaintiffs’ Counsel. This order is issued at the outset
of the case, and a copy is delivered by the Clerk of Court to counsel for the
plaintiff. Plaintiffs’ counsel is directed to serve a copy of this order to all
parties that have appeared, and to each other party within ten days after
receiving notice of that party’s appearance. Plaintiffs’ case may be dismissed
without prejudice if Plaintiffs fail to serve opposing counsel with this order.


                                         1
      2. Rule 26(f) Conference and Case Management Plan. A Case
Management Plan shall be filed on or before September 13, 2019. Lead trial
counsel for the respective parties shall, at least two weeks before the Case
Management Plan is due, meet to discuss the nature and basis of their claims and
defenses and the possibilities for a prompt settlement or resolution of the case and
to develop a proposed case management plan. The case management plan resulting
from the Rule 26(f) conference is not subject to revision absent compelling
reasons.

      3. Contents of Case Management Plan. The Case Management Plan shall
contain deadlines for the following pretrial motions and events or shall state that
such deadlines are not necessary:


      Motions to Dismiss (fully briefed)
      Certification of Administrative Record
      Motions to Supplement the Administrative Record
      Motions to Amend the Pleadings
      Completion of Discovery
      Motions for Summary Judgment (fully briefed)
      Additional Deadlines Agreed to by the Parties

‟Fully briefed” means that the motion, the brief in support of the motion, and the
opposing party’s response brief are filed with the court by the deadline.

       4. Representation at Rule 26(f) Conference. Each party to the case must
be represented at the Rule 26(f) conference by at least one person with authority to
enter into stipulations.

      5. Stipulation to Foundation and Authenticity. Pursuant to Rule
16(c)(3), the parties shall either:
      (a) enter into the following stipulation:
              The parties stipulate as to foundation and authenticity for all written
              documents produced in pre-trial disclosure and during the course of
              discovery. However, if receiving counsel objects to either the
              foundation or the authenticity of a particular document, then receiving
              counsel must make specific objection to producing counsel in writing
              within a reasonable time after receiving the document. A ‟reasonable”
              time means that producing counsel has sufficient time to lay the

                                          2
            foundation or establish authenticity through depositions or other
            discovery. If the producing party objects to a document’s foundation
            or authenticity, the producing party shall so state, in writing, at the
            time of production, in sufficient time for receiving counsel to lay the
            foundation or establish authenticity through depositions or other
            discovery. All other objections are reserved.
or,
      (b) state why a stipulation to authenticity and foundation is not appropriate
      for the case.

       6. Administrative Record: If an administrative record is involved, it must
be filed in an indexed and searchable electronic format on CDs. The government
shall provide Plaintiff with the administrative record CDs on or before the
administrative record filing deadline set out in ¶ 3, supra. The government must
also file with the Court ONE hard copy of the following documents (along
with any attachments or appendices) to the extent any such documents are at
issue in the case:

      Final Environmental Impact Statement
      Supplemental Environmental Impact Statement
      Record of Decision or Decision Notice
      Forest Plan or other programmatic planning document
      Biological Assessment
      Biological Opinion
      Finding of No Significant Impact
      Final Listing/Delisting Rule

       7. Briefs: In addition to the requirements of L.R. 10.3, any briefs filed in
this matter with any references to the administrative record must also be
submitted to the Court on a CD or DVD and include active hyperlinks to all
citations, including but not limited to the administrative record, statutes, case
law, and regulations. Citations to statutes, case law, and regulations should
link to Westlaw or Lexis Nexis. A party required to file a brief prior to
certification of the administrative record is relieved from the requirement that it
provide hyperlinks to administrative record citations, but must comply with this
paragraph in all other respects.




                                         3
      8. In all documents filed with the Court, the parties shall not use any
acronyms except for the following commonly understood acronyms in record
review cases: NEPA, NFMA, APA, ESA, USFS, FWS and EIS.

      DATED this 18th day of June, 2019. 2018.



                                             ______________________________
                                             Jeremiah C. Lynch
                                             United States Magistrate Judge




                                         4
